Jenkins, P. J.,
concurring specially. I concur in all that is said by my associates, except their reasoning as to the lack of all possible force and probative value of the evidence set forth and discussed in the third division of the opinion. While I agree that the evidence offered to show the existence of a present, continuing nuisance is somewhat vague and uncertain in character, I would be loath to hold that it fails, absolutely and as a matter of law, to support the finding, except for the fact that the jury had before them the record of the illegal revocation of the permit by the commissioners, which may have constituted the real basis of their finding.